Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 09/08/2020.
Claims 22-42 are pending. 
Oath/Declaration
This Application has been identified with inventor’s Oath and Declaration that has not been received. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10540107 B2. Although the claims at issue are not identical, they are not patentable distinct from each other because:
- See compared table:
Current claims
Patent No. 10540107 B2
22. A system for optimizing energy consumption of a data processor while executing a program, the system comprising:
a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:
(a) generate within the program a first power-coherent region;
(b) compute using an energy model a plurality of estimated energy consumption values for the first power-coherent region, 

(c) identify an energy-minimizing power setting corresponding to a minimum of the plurality of the estimated energy consumption values; and
(d) insert in the first power-coherent region a power setting operation setting at least one parameter of the data processor according to the energy-minimizing power setting.










(a) generating within the program a first power-coherent region;
(b) computing using an energy model a plurality of estimated energy consumption values for the first power-coherent region, 

(c) identifying an energy-minimizing power setting corresponding to a minimum of the plurality of the estimated energy consumption values; and
(d) inserting in the first power-coherent region a power setting operation setting at least one parameter of the data processor according to the energy-minimizing power setting,


wherein generating the first power-coherent region comprises performing by the compilation processor the steps of:
partitioning program instructions into a plurality of groups, each group having a specified number of instructions and a statically determined type, the type being either computation intensive or memory intensive; and
statically determining a type of a first group and merging another group into the first group if the type of the first group after the merging would not change and, otherwise designating the other group as a second group

Claims 23-34


Claims 1-12
35. A system for optimizing energy consumption of a data processor comprising a plurality of processing units, the system comprising:
a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:


compute using the single-unit resource capacity a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available resource capacity at the particular operation frequency and the particular value of the resource parameter;
estimate, for each value of a number of processing units N in a range from 1 up to Nmax, an energy consumption for executing the specified program using N processing units; and
determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum













computing using the single-unit resource capacity a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available resource capacity of the specified resource, at the particular operation frequency; and


inserting into the program by the compilation processor a command execution of which causes at least one and up to (NT-Nmax) processing units to enter a sleep mode when a number of processing units operating concurrently exceeds Nmax.

the resource comprises data-processor memory bandwidth; and
the resource parameter comprises a memory level.

37. The system of claim 35, wherein the resource comprises data-processor input-output (I/O) bandwidth.
14. The method of claim 13, wherein:
the resource comprises data-processor memory bandwidth; and
the resource parameter comprises a memory level.

15. The method of claim 13, wherein the resource comprises data-processor input-output (I/O) bandwidth.



a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:

compute for a particular operation frequency and a particular memory level, a required single-unit memory bandwidth for executing a specified program using one unit of the plurality of processing units;
compute using the single-unit memory bandwidth a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available memory bandwidth at the particular operation frequency and the particular memory level;
for each value of a number of processing units N in a range from 1 up to Nmax, estimate using an energy model an energy consumption for executing the specified program using N processing units; 
and
determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum.

16. A method for optimizing energy consumption of a data processor comprising a plurality of processing units, the method comprising performing by a compilation processor the steps of:
computing for a particular operation frequency and a particular memory level, a required single-unit memory bandwidth for executing a specified program using one unit of the plurality of processing units;





computing using the single-unit memory bandwidth a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available memory bandwidth at the particular operation frequency and the particular memory level;
for each value of a number of processing units N in a range from 1 up to Nmax, estimating using an energy model an energy consumption for executing the specified program using N processing units;





determining an optimized number of processing units Nopt for which:
a difference between the estimated energy consumption using Nopt processing units and using Nmax processing units is greater than a specified percentage of the estimated energy consumption using Nmax processing units; and
a difference between performance using Nopt processing units and using Nmax processing units is less than a specified percentage of the performance using Nmax processing units; and
inserting into the program by the compilation processor a command execution of which causes at least one processing unit to enter a opt.

Claims 39-42

Claims 17-19



- Given in the table above, Current claims 22-34 are directed to a system for optimizing energy consumption of a data processor while executing a program. The current claims 22-34 have the claimed limitations corresponding to the method claims 1-12 for optimizing energy consumption of a data processor while executing a program as in claims 1-12 of the US patent. 
- Given in the table above, Current claims 35-37 are directed to a system for optimizing energy consumption comprising components as recited and have the claimed limitations corresponding to the system claims 13-15 for optimizing energy consumption of a data processor while executing a program as in claims 13-15 of the US patent. 
- Given in the table above, Current claims 38-42 are directed to a system for optimizing energy consumption comprising components as recited and have the claimed limitations corresponding to the system claims 16-19 for optimizing energy consumption of a data processor while executing a program as in claims 16-19 of the US patent. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-24, 29-33, 35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ab abstract idea without significantly more. The claims recite a system that is composition of components: 
- Claim 22 recites,
 A system for optimizing energy consumption of a data processor while executing a program, the system is a composition of matter.
The claim include, 
[a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:]
(a) generate within the program a first power-coherent region;

(b) compute using an energy model a plurality of estimated energy consumption values for the first power-coherent region, each value corresponding to a respective power setting;
(c) identify an energy-minimizing power setting corresponding to a minimum of the plurality of the estimated energy consumption values; and
(d) insert in the first power-coherent region a power setting operation setting at least one parameter of the data processor according to the energy-minimizing power setting.
The claim covers the limitations (a) (b) and (c) that are toward mental in human mind for calculating values ‘energy consumption values’ using a model and for identifying settings ‘energy-minimizing power setting’ from calculation. The claim limitations, under its broadest reasonable interpretation, are established for a mathematical concept for calculating values. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Other limitations,
“a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit,”
These limitations are of generic computer components that contribute to no significantly more. The claim has extra component d. This limitation shows to insert the values from calculation, the concept of mathematical, that only an extra action of putting the values into the region. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and other generic computer components to perform both the calculation and insertion of the values from calculation into a generic region amounts to no more than mere generic hardware to apply the exception. An exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
-Claim 23, it recites: The system of claim 22, wherein the processing unit is programmed to perform operations (a) through (d) via static analysis of the program and without executing any portion of the program.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of claim using processing unit is programmed 
to perform the calculation as for analyzing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

- Claim 24, it recites: The system of claim 22, wherein at least one of the operations (a) and (b) is based on a polyhedral model of the program.
The same rationale as provided in the claim 23 is applied because the additional element of claim using processing unit is programmed. The claim is not patent eligible.

- Claim 29, it recites: The system of claim 22, wherein to compute an estimated energy consumption value corresponding to a frequency setting, the processing unit is programmed to compute at least one of:
energy consumed by a plurality of computational operations in the program using: a total number of computational operations in the first power-coherent region and average energy consumed by a single computational operation at the frequency setting; and
energy consumed by a plurality of memory access operations in the first power-coherent region 

using: a total number of memory accesses within the first power-coherent region at at least one memory level, available memory access bandwidth at the at least one memory level at the frequency setting, average power consumption by a single memory access operation at the frequency setting, and a number of processing units in the data processor.
The claim recites a performance with the incorporating limitation of claim 22. The claim recites a performance of only the calculation for computing a value, and in the calculation, it uses numbers. As discussed above in claim 22, these extra components in claim 29 are to add into the mathematical concept. Corresponding to the rationale provided in claim 22, the claim is not patent eligible.

- Claim 30, it recites: The system of claim 29, wherein the available memory access bandwidth at the at least one memory level at the frequency setting comprises one of:
a memory access bandwidth computed as function of: (i) a memory access bandwidth required by one processing unit at the at least one memory level at the frequency setting, and (ii) the number of processing units in the data processor; and
a maximum memory access bandwidth available at the at least one memory level at the frequency setting.
The claim recites a performance with the incorporating limitation of claim 29 and is only for the calculation for computing a value, and in the calculation, it uses settings. As discussed above in claim 22, these extra components in claim 30 are to add into the mathematical concept. Corresponding to the rationale provided in claim 22, the claim is not patent eligible.

- Claim 31, it recites: The system of claim 29, wherein, the processing unit is further programmed to:
compute a number of memory accesses required by a data structure within the first power-coherent region;
compute a stride between consecutive memory accesses by the data structure;
if the stride does not exceed a bulk-transfer size associated with a first memory level, associate the number of memory accesses required by the data structure with the first memory level; and
otherwise associate the number of memory accesses required by the data structure with a second memory level.
The claim recites a performance with the incorporating limitation of claim 29. The claim recites a performance of only the calculation, and in the calculation, it uses numbers. As discussed above in claim 22, these extra components in claim 31 are to add into the mathematical concept. Corresponding to the rationale provided in claim 22, the claim is not patent eligible.

- Claim 32 it recites: The system of claim 29, wherein the power setting operation setting at least one parameter of the data processor:
is inserted at a beginning of the first power-coherent region; and
adjusts at least one of a frequency of the data processor and an operating voltage of the data processor.
- - Claim 33, it recites: The system of claim 32, wherein, the processing unit is further programmed to:
insert at an end of the first power-coherent region another power setting operation that at least one of: (i) adjusts a frequency of the data processor to a default frequency, and (ii) adjusts an operating voltage of the data processor to a default operating voltage.
The claims 32-33 recite the performance with the incorporating limitation of claim 29.
The claim recites a performance of only the operated calculation, insert and adjust, and in the calculation, it uses numbers. As discussed above in claim 22, these extra components in claims 32-33 are to add into the mathematical concept. Corresponding to the rationale provided in claim 22, the claim is not patent eligible.


- The claim 35 recites: A system for optimizing energy consumption of a data processor, the system is a composition of matter.
The claim include,
The claim include,
[a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:]
compute for a particular operation frequency and a particular value of a parameter of a resource, a required single-unit resource capacity for executing a specified program using one unit of the plurality of processing units;
compute using the single-unit resource capacity a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available resource capacity at the particular operation frequency and the particular value of the resource parameter;
estimate, for each value of a number of processing units N in a range from 1 up to Nmax, an energy consumption for executing the specified program using N processing units; and
determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum.
The claim covers the limitations compute for a particular operation frequency, compute using the single-unit resource capacity a maximum number of processing units Nmax, estimate, for each value of a number of processing units N in a range from 1 up to Nmax, for executing, that are toward for calculating values. The step for determining an optimized number of processing units Nopt for which the estimated energy consumption is minimum drawn from calculation cover the performance in human mind. The claim limitations, under its broadest reasonable interpretation, are established for a mathematical concept as well as in human mind for calculating values and determining a number from that calculation. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Other limitations,
“a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to,”
These limitations are of generic computer components that contribute to no significantly more. The additional elements in these limitation do not integrate the abstract idea into a practical application because are only common and generic computer components. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using a processor and other generic computer components to perform the calculation amounts to no more than mere generic hardware to apply the exception. An exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
- Claim 36, it recites, The system of claim 35, wherein:
the resource comprises data-processor memory bandwidth; and
the resource parameter comprises a memory level.
- -Claim 37, it recites, The system of claim 35, wherein the resource comprises data-processor input-output (I/O) bandwidth.
Theses above additional elements are only extra components in processor and generic computers, and they are integrated to perform the calculation . These extra components in the claims 36-37 amount to no more than mere generic hardware to apply the exception. The claims are not patent eligible.
-Claim 38, it recites: A system for optimizing energy consumption of a data processor comprising a plurality of processing units, the system comprising:
a first processor; and
a first memory in electrical communication with the first processor, the first memory comprising instructions which, when executed by a processing unit comprising at least one of the first processor and a second processor, and in electronic communication with a memory module comprising at least one of the first memory and a second memory, program the processing unit to:
compute for a particular operation frequency and a particular memory level, a required single-unit memory bandwidth for executing a specified program using one unit of the plurality of processing units;
compute using the single-unit memory bandwidth a maximum number of processing units Nmax, such that using more than Nmax processing units would exceed an available memory bandwidth at the particular operation frequency and the particular memory level;
for each value of a number of processing units N in a range from 1 up to Nmax, estimate using an energy model an energy consumption for executing the specified program using N processing units; and
determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum.
Claim has the limitations directed to a mathematic concept as well as the extra element of determine an optimized number of processing units Nopt for which the estimated energy consumption is minimum cover the performance in human mind. The claim includes generic computer component.
Accordingly, with the similar analysis in claim 35, the claim directed to abstract idea without significantly more. The claim is not patent eligible.

-Claim 39, it recites, The system of claim 38, wherein to compute the required single-unit memory bandwidth, the processing unit is programmed to:
compute a stride distance between two consecutive memory accesses associated with the particular memory level by a selected portion of the specified program; and
compare the stride distance with a size of single access at the particular memory level.
-Claim 40, it recites, The system of claim 38, wherein the energy model comprises:
the number of processing units; and
at least one of: an operating frequency of the data processor, an operating voltage of the data processor, a number of computations in a program, an amount of memory at a specified level accessed by the program; power consumed by a unit of the data processor during one computation at a specified frequency, power consumed by a unit of the data processor for accessing one byte of data from a specified level of memory at the specified frequency, and performance of a unit of the data processor at the specified frequency.
-Claim 41, it recites, The system of claim 38, wherein, the processing unit is further programmed to set a degree of maximum parallelization to the optimized number of processing units Nopt.
-Claim 42, it recites, The system of claim 38, wherein, the processing unit is further programmed to generate a command directing at least one processing unit to enter a sleep mode when a number of processing units operating concurrently exceeds the optimized number of processing units Nopt.

Theses above additional elements in the claims 39-42 are only extra components in processor and generic computers, and they are integrated to perform the calculation. These extra components in the claims 39-42 amount to no more than mere generic hardware to apply the exception. The claims are not patent eligible.
In summary, the claim 22-24, claims 28-42 are not patent eligible under 35 USC 101.

Claims 25-28 and 34 are eligible under 35 USC 101.
- Claim 25, it recites: The system of claim 22, wherein to generate the first power-coherent region, the processing unit is programmed to:
partition program instructions into a plurality of groups, each group having a specified number of instructions; and
determine a type of a first group and merging another group into the first group
if the type of the first group after the merging would not change and, otherwise designating the other group as a second group.

- Claim 26, dependent on claim 25.
- Claim 27, dependent on claim 25.
Claims 25, and accordingly in with its dependent claims 26, 27, is eligible because it operates merging another group that would not be performed in the human.

-  Claim 28, it recites: The system of claim 22, 
wherein the energy model comprises at least one of:
an operating frequency of the data processor, an operating voltage of the data processor, a number of processing units in the data processor, a number of computations in the first power-coherent region, an amount of memory accessed by the first power-coherent region from a first memory level; 
power consumed by a unit of the data processor during one computation at a specified frequency, power consumed by a unit of the data processor for accessing one byte of data from a specified level of memory at the specified frequency, performance of a unit of the data processor at the specified frequency, and available bandwidth of the data processor at the specified level and using a specified number of processing units.
Claims 28, is eligible because recites components of an energy model.

- Claim 34, it recites: The system of claim 33, wherein, the processing unit is further programmed to:
identify a second power-coherent region within execution proximity of the first power-coherent region;
compare: (i) the power setting operation inserted at the beginning in the first power-coherent region, (ii) the power setting operation inserted at the end in the first power-coherent region, and (iii) a power setting operation inserted in the second power-coherent region; and
based on the comparison, remove at least one of: (i) the power setting operation inserted at the end in the first power-coherent region and (ii) the power setting operation inserted in the second power-coherent region.
Claim 34, is eligible because recites operative components that would not be implied from mathematical concept and in the human mind.  

Allowable Subject Matter
Claim 25 and its dependent 26-27, and claims 28, claim 34 are subjected to the double patenting issue as above.
The claims would be allowable if the issue addressed in the Action is resolved.







Conclusion
 	 
Pertinent prior arts:
- Hsu et al., “Compiler-Directed Dynamic Voltage/Frequency Scheduling for Energy Reduction in Microprocessors”, 2001, discusses a compiled model with insertions of voltage and frequency setting instructions to archive power consumption in program execution.    
- Chung-Hsing Hsu,  “Compiler-Directed Dynamic Voltage and Frequency Scaling for CPU Power and Energy Reduction”, 2003, discuses energy optimization in loop transformations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
February 27, 2021
/Ted T. Vo/Primary Examiner, Art Unit 2191